ON MOTION FOR REHEARING
Appellant’s points are based on the error in the court’s judgment for defendants on the ground that the statutes of limitation were applicable to plaintiffs’ cause of action; in refusing to grant its summary judgment; on reversible error in abuse of discretion of the trial court in placing the county judge on the witness stand; and that the county attorney filed the suit upon his own motion without the consent or authority of the Commissioners of Hemphill County.
It is obvious that the limitation questions determined the law suit and those are the questions to which we devoted our considerable research and energies. We assumed without holding that the county attorney had the authority to file the suit on behalf of the county. Otherwise, the case would have been disposed of on those grounds. Additionally, the testimony of the county judge was not decisive of the limitation questions. Therefore, it is unnecessary to pass on whether the trial court abused its discretion in placing the witness on the stand.
*273We do not consider our opinion conflicts with the Eastland Court of Civil Appeals in Hemphill County v. Adams, Tex.Civ.App., 390 S.W.2d 546 (N.W.H.). That court was passing on summary judgment components alone and the county attorney’s affidavit denied everything alleged and every defense pleaded by the defendants therein. The Eastland court simply held such affidavit raised questions of fact.
If we are correct in our interpretations of the cases cited in our original opinion on the limitation questions and the extent of the bonds obligations of the surety company defendant, it would be simply supererogate to write further. We believe we are correct and the motion for rehearing is overruled.